DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 35 are presented for examination. Claims 1 - 5, 7 - 14, 16 - 23, 28, and 30 - 34 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 14 lack antecedent basis for “the Dowell approach” (Claim 5, lines 1 - 2, claim 14, line 2).
Suggested language: Amend the claim to remove “the” and recite “a Dowell approach” or “Dowell approach”.

The term “about” in claim 28 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much the layer thickness needs to be in ordered to be considered “about half” of a current penetration depth. The scope of the term “about” in the claim is unclear, because the scope of the term is not understood when read in light of the specification. The term is unclear and renders the claim vague and indefinite.
Suggested language: Amend the claim to remove the term “about”.

Claim 31 recites “wherein a size of the slot is larger than needed to accommodate the first portion of the stator winding”, but it is unclear how much in size the slot needs to be in order for the slot to be considered “larger than needed”. The phrase is unclear and renders the claim vague and indefinite.
Suggested language: Amend the claim to recite “wherein a size of the slot accommodates the first portion of the stator winding”.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 4, 7 -13, and 16 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (WO 2018155218 A1), hereinafter “Fukushima”, and further in view of Chen et al. (“Strand-Level Finite Element Model of Stator AC Copper Losses in the High-Speed Machines”), hereinafter “Chen”.

As per claim 1, Fukushima discloses:
a method of producing an electric machine, comprising providing the electric machine, the electric machine comprising a rotor and a stator (Fukushima, page 5, lines 12 - 13 discloses an electric machine with a rotor and a stator.)

wherein the stator comprises a magnetic core and a stator winding (Fukushima, page 5, lines 30 - 32 discloses the stator with stator windings and stator cores with magnetic steel plates.)

wherein the magnetic core comprises a plurality of teeth defining a plurality of slots between adjacent teeth (Fukushima, page 5, lines 30 - 37 discloses the stator core with magnetic steel plates that include teeth arranged at a specified distance, and slots formed in spaces between the teeth, as shown in FIG. 3.)

 wherein the stator winding comprises a first portion arranged inside a slot and a second portion arranged outside the slot (Fukushima, page 5, lines 28 - 30 discloses distributed windings in stator cores wound in each slot, and page 5, lines 41 - 42 adds the windings would around the teeth in each slot of the stator.)

Fukushima does not expressly disclose:
optimizing, using a computing device, a geometry of the first portion of the stator winding, wherein the first portion of the stator winding in the provided electric machine has the optimized geometry.

Chen however discloses:
optimizing, using a computing device, a geometry of the first portion of the stator winding, wherein the first portion of the stator winding in the provided electric machine has the optimized geometry (Chen, page 481, left column, lines 18 - 26 discloses strand thickness based on the insulation thickness of the windings of a stator slot, with page 481, right column, lines 22 - 30 adds the optimal value for strand thickness.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

As per claim 12, Fukushima discloses:
a computer-implemented method for designing an electric machine, the electric machine comprising a rotor and a stator (Fukushima, page 5, lines 12 - 13 discloses an electric machine with a rotor and a stator.)

wherein the stator comprises a magnetic core and a stator winding (Fukushima, page 5, lines 30 - 32 discloses the stator with stator windings and stator cores with magnetic steel plates.)

wherein the magnetic core comprises a plurality of teeth defining a plurality of slots between adjacent teeth (Fukushima, page 5, lines 30 - 37 discloses the stator core with magnetic steel plates that include teeth arranged at a specified distance, and slots formed in spaces between the teeth, as shown in FIG. 3.)

wherein the stator winding comprises a first portion arranged inside a slot and a second portion arranged outside the slot (Fukushima, page 5, lines 28 - 30 discloses distributed windings in stator cores wound in each slot, and page 5, lines 41 - 42 adds the windings would around the teeth in each slot of the stator.)

Fukushima does not expressly disclose:
the method comprising: receiving one or more parameters for the electric machine; and
optimizing a geometry of the first portion of the stator winding, wherein the optimized geometry minimizes alternating current (AC) resistive loss of the electric machine, wherein the step of optimizing the geometry of the first portion of the stator winding comprises computing AC resistance, wherein the optimization considers one or more parasitic effects, and wherein the one or more parasitic effects include a skin effect and/or a proximity effect.

Chen however discloses:
the method comprising: receiving one or more parameters for the electric machine (Chen, page 477, right column, lines 10 - 19 discloses multi-conductor windings in induction machine with design parameters including wedge material, strand thickness, frequency and slip.)

optimizing a geometry of the first portion of the stator winding (Chen, page 481, left column, lines 18 - 26 discloses strand thickness based on the insulation thickness of the windings of a stator slot, with page 481, right column, lines 22 - 30 adds the optimal value for strand thickness.)

wherein the optimized geometry minimizes alternating current (AC) resistive loss of the electric machine (Chen, page 481, right column, lines 22 - 30 discloses the optimal value found for strand thickness that does not increase the AC copper loss when the value is lower or thinner than the optimal value, or increase the AC resistance when the value is thicker or higher than the optimal value.)
wherein the step of optimizing the geometry of the first portion of the stator winding comprises computing AC resistance, wherein the optimization considers one or more parasitic effects (Chen, page 481, left column, lines 18 - 26 discloses strand thickness based on the insulation thickness of the windings of a stator slot, with smaller thickness provide negligible effects for skin and proximity effects, with page 481, right column, lines 14 - 16 discloses total AC copper loss for active stator windings, found in FIG. 13 based on machine input power, and page 481, right column, lines 22 - 30 adds the optimal value for strand thickness, and a higher thickness value from the optimal thickness value influences the skin and proximity effects, which increases the AC resistance.)

wherein the one or more parasitic effects include a skin effect and/or a proximity effect (Chen, page 481, right column, lines 22 - 30 adds the optimum value for strand thickness, and a higher thickness value from the optimum thickness value influences the skin and proximity effects, which increases the AC resistance.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of the decreased AC resistance at the optimal strand thickness value compared to an increase in AC resistance with a higher strand thickness value, as well as determining the AC resistance, based on skin and proximity effects, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

As per claim 20, Fukushima discloses:
an electric machine, comprising: a rotor and a stator (Fukushima, page 5, lines 12 - 13 discloses an electric machine with a rotor and a stator.)

wherein the stator comprises a magnetic core and a stator winding (Fukushima, page 5, lines 30 - 32 discloses the stator with stator windings and stator cores with magnetic steel plates.)

wherein the magnetic core comprises a plurality of teeth defining a plurality of slots between adjacent teeth (Fukushima, page 5, lines 30 - 37 discloses the stator core with magnetic steel plates that include teeth arranged at a specified distance, and slots formed in spaces between the teeth, as shown in FIG. 3.)

wherein the stator winding comprises a first portion arranged inside a slot and a second portion arranged outside the slot (Fukushima, page 5, lines 28 - 30 discloses distributed windings in stator cores wound in each slot, and page 5, lines 41 - 42 adds the windings would around the teeth in each slot of the stator.)

Fukushima does not expressly disclose:
wherein a geometry of first portion of the stator winding is optimized for a power supply frequency.

Chen however discloses:
wherein a geometry of first portion of the stator winding is optimized for a power supply frequency (Chen, page 481, right column, lines 11 - 19 discloses a given frequency and thick strand results in a high AC copper loss, as the total AC copper loss for active stator windings provided as percentage of machine input power, in which different operating frequencies provide different input power levels, and page 481, right column, line 22 recites the frequency in which the optimal strand thickness is found.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of operating frequencies associated with different input power levels and stator windings, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

For claim 2: The combination of Fukushima and Chen discloses claim 2: The method of claim 1, wherein:
the optimized geometry minimizes alternating current (AC) resistive loss of the electric machine (Chen, page 481, right column, lines 22 - 30 discloses the optimal value found for strand thickness that does not increase the AC copper loss when the value is lower or thinner than the optimal value, or increase the AC resistance when the value is thicker or higher than the optimal value.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of the decreased AC resistance at the optimal strand thickness value compared to an increase in AC resistance with a higher strand thickness value, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

For claim 3: The combination of Fukushima and Chen discloses claim 3: The method of claim 2, wherein:
the step of optimizing the geometry of the first portion of the stator winding comprises computing AC resistance, wherein the optimization considers one or more parasitic effects (Chen, page 481, left column, lines 18 - 26 discloses strand thickness based on the insulation thickness of the windings of a stator slot, with smaller thickness provide negligible effects for skin and proximity effects, with page 481, right column, lines 14 - 16 discloses total AC copper loss for active stator windings, found in FIG. 13 based on machine input power, and page 481, right column, lines 22 - 30 adds the optimal value for strand thickness, and a higher thickness value from the optimal thickness value influences the skin and proximity effects, which increases the AC resistance.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of the determining the AC resistance, based on skin and proximity effects, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

For claim 4: The combination of Fukushima and Chen discloses claim 4: The method of claim 3, wherein:
the one or more parasitic effects include a skin effect and/or a proximity effect (Chen, page 481, right column, lines 22 - 30 adds the optimum value for strand thickness, and a higher thickness value from the optimum thickness value influences the skin and proximity effects, which increases the AC resistance.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of the determining the AC resistance, based on skin and proximity effects, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

For claim 7: The combination of Fukushima and Chen discloses claim 7: The method of claim 1, wherein:
the geometry of the first portion of the stator winding is optimized for a given number of layers of the first portion of the stator winding (Chen, page 478, left column, lines 1 - 6 discloses a finite element model of the stator winding with two layers of each slot, and strands placed side by side in FIG. 2(a).)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of layers of stator windings in each slot, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

For claim 8: The combination of Fukushima and Chen discloses claim 8: The method of claim 7, wherein:
the optimized geometry is a layer thickness of the first portion of the stator winding (Chen, page 481, left column, lines 1 - 18 discloses an optimal conductor thickness for minimizing AC copper loss, with different conductor thickness provided, with strands wound together, with the number of strands provided, and page 481, right column, lines 22 - 30 discloses the strand thickness as the optimal value at a specified frequency to keep the AC resistance and copper loss from increasing.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of conductor thickness in the form of the optimum value of strand thickness, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

For claim 9: The combination of Fukushima and Chen discloses claim 9: The method of claim 7, wherein:
the geometry of the first portion of the stator winding is optimized for a given conductive material (Chen, page 481, right column, lines 5 - 7 discloses the AC (and DC) resistances in the form of copper resistance of stator windows based on strand thickness, with page 481, right column, lines 22 - 30 discloses the strand thickness as the optimal thickness.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of finding the optimal value of strand thickness with regards to copper resistance, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).
  
For claim 10: The combination of Fukushima and Chen discloses claim 10: The method of claim 7, wherein:
the first portion of the stator winding comprises a plurality of layers, each layer having a different size (Chen, page 481, left column, lines 1 - 18 discloses an optimal conductor thickness for minimizing AC copper loss, with different conductor thickness provided, with strands wound together, with a varied number of strands provided.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of plurality of conductor thickness and strands provided to find the optimal thickness, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

For claim 11: The combination of Fukushima and Chen discloses claim 11: The method of claim 1, wherein:
the geometry of the first portion of the stator winding is optimized for a given power supply frequency (Chen, page 481, right column, lines 11 - 19 discloses a given frequency and thick strand results in a high AC copper loss, as the total AC copper loss for active stator windings provided as percentage of machine input power, in which different operating frequencies provide different input power levels, and page 481, right column, line 22 recites the frequency in which the optimal strand thickness is found.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of operating frequencies associated with different input power levels and stator windings, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

As per claims 13, 16, 17, 18, 19, 21, 23 note the rejections of claims 2, 7, 8, 9, 10, 11 above. The instant claims 10 and 18 recite substantially the same limitations as the above rejected claim 2, and are therefore rejected under the same prior art teachings.

For claim 22: The combination of Fukushima and Chen discloses claim 22: The electric machine of claim 20, wherein:
the geometry of the first portion of the stator winding includes a size, a shape, a number of layers, a number of windings, or combinations thereof (Chen, page 478, left column, lines 1 - 6 discloses a number of layers for each slot for stator windings, with FIG. 1 showing the geometry and shape of the machine. Table I also discloses the number of strands provide per slot, also provided in FIG. 2.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the additional teaching of the amount of layers for eat stator winding slots, as well as the geometry and the strands per slot, also found in Chen. The motivation to do so would have been because Chen discloses the benefit of based on the comparison of cases with the same slot area, the machine with the highest operating frequency provides the best efficiency from the stator AC copper losses point of view (Chen, page 481, right column, lines 38 - 41).

Claims 30 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (WO 2018155218 A1), in view of Chen et al. (“Strand-Level Finite Element Model of Stator AC Copper Losses in the High-Speed Machines”), and further in view of Du-Bar et al. (“Eddy Current Losses in a Hairpin Winding for an Automotive Application”), hereinafter “Du-Bar”.

	As per claim 30, the combination of Fukushima and Chen discloses the electric machine of claim 20.
	The combination of Fukushima and Chen does not expressly disclose:
	wherein the slots between adjacent teeth are elongated.

	Du-Bar however discloses:
wherein the slots between adjacent teeth are elongated (Du-Bar, page 711, right column, lines 10 - 14 discloses the dimensions, height, of a portion of a slot is made higher, with dimensions of a yoke and tooth are kept the same.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen and the elongated slots teaching of Du-Bar. The motivation to do so would have been because Du-Bar discloses the benefit of an approach involving the space closest to the slot opening that keeps the machine characteristics and complexity of manufacturing process the same instead of changes in stator and rotor geometries, which will have smaller strands moved away from areas with the strongest slot leakage, and reduces the comer material used to produce the machine as well as the losses at higher speeds (Du-Bar, page 715, left column, lines 22 - 36 through right column, lines 1 - 5).

For claim 31: The combination of Fukushima, Chen, and Du-Bar discloses claim 31: The electric machine of claim 30, wherein:
a size of the slot is larger than needed to accommodate the first portion of the stator winding (Du-Bar, page 711, left column, lines 13 - 17 discloses a gap in the slot edge to take into account of space for a slot liner, and right column, lines 12 - 14 discloses the height of a portion of an opening of a slot is made higher compared to random winding slots.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen and the elongated slots teaching of Du-Bar, as well as the additional teaching of a change in a dimension of a slot, also found in Du-Bar. The motivation to do so would have been because Du-Bar discloses the benefit of an approach involving the space closest to the slot opening that keeps the machine characteristics and complexity of manufacturing process the same instead of changes in stator and rotor geometries, which will have smaller strands moved away from areas with the strongest slot leakage, and reduces the comer material used to produce the machine as well as the losses at higher speeds (Du-Bar, page 715, left column, lines 22 - 36 through right column, lines 1 - 5).

For claim 32: The combination of Fukushima, Chen, and Du-Bar discloses claim 32: The electric machine of claim 31, wherein:
a size of the elongated slots is one order of magnitude larger than an airgap (Du-Bar, page 711, Table 1 shows parameters for the wining that includes air-gap length at a value lower than the measurement of the openings of slots.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima with the optimal value for strand thickness of the windings of a stator slot teaching of Chen and the elongated slots teaching of Du-Bar, along with the additional teaching of the opening of a slot being larger than the size of an air-gap, also found in Du-Bar. The motivation to do so would have been because Du-Bar discloses the benefit of an approach involving the space closest to the slot opening that keeps the machine characteristics and complexity of manufacturing process the same instead of changes in stator and rotor geometries, which will have smaller strands moved away from areas with the strongest slot leakage, and reduces the comer material used to produce the machine as well as the losses at higher speeds (Du-Bar, page 715, left column, lines 22 - 36 through right column, lines 1 - 5).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (WO 2018155218 A1), in view of Chen et al. (“Strand-Level Finite Element Model of Stator AC Copper Losses in the High-Speed Machines”), in view of Du-Bar et al. (“Eddy Current Losses in a Hairpin Winding for an Automotive Application”), and further in view of Gould (U.S. PG Pub 2004/0212259 A1), hereinafter “Gould”.

As per claim 33, the combination of Fukushima, Chen, and Du-Bar discloses the electric machine of claim 30.
The combination of Fukushima, Chen, and Du-Bar does not expressly disclose:
wherein the teeth extend radially outward with respect to the first portion of the stator winding.

Gould however discloses:
 wherein the teeth extend radially outward with respect to the first portion of the stator winding (Gould, paragraph [0028] discloses stator teeth projected radially outward.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima, the optimal value for strand thickness of the windings of a stator slot teaching of Chen, and the elongated slots teaching of Du-Bar with the outward teeth teaching of Gould. The motivation to do so would have been because Gould discloses the benefit of ensuring coordinated operation of several machines installed while maintaining a simple central control system (Gould, Abstract, lines 5 - 8).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (WO 2018155218 A1), in view of Chen et al. (“Strand-Level Finite Element Model of Stator AC Copper Losses in the High-Speed Machines”), and further in view of Patzak et al. (“ISCAD - Electric High-Performance Drive for Individual Mobility at Extra-Low Voltage”), hereinafter “Patzak”.

As per claim 34, the combination of Fukushima and Chen discloses the electric machine of claim 20.
The combination of Fukushima and Chen does not expressly disclose:
wherein the rotor is an induction rotor.

Patzak however discloses:
wherein the rotor is an induction rotor (Patzak, page 154, left column, lines 12 - 14 discloses an induction rotor.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotor and stator with windings, teeth, slots teaching of Fukushima and the optimal value for strand thickness of the windings of a stator slot teaching of Chen with the induction rotor teaching of Patzak. The motivation to do so would have been because Patzak discloses the benefit of a reduction of the number of stator bars for easier assembly of parts and less effort in power electronics (Patzak, page 154, right column, lines 1 - 3).

Allowable Subject Matter
Claims 5, 6, 14, 15, 24 - 29 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Fukushima et al. (WO 2018155218 A1) discloses teaching including the rotor and stator with windings, teeth, slots, with Chen et al. (“Strand-Level Finite Element Model of Stator AC Copper Losses in the High-Speed Machines”) disclosing teaching including optimal value for strand thickness of the windings of a stator slot, with Du-Bar et al. (“Eddy Current Losses in a Hairpin Winding for an Automotive Application”) disclosing elongated slots and opening of a slot being larger than the size of an air-gap, and Gould (U.S. PG Pub 2004/0212259 A1) adds radially outward teeth with regards to an electric machine.
	In addition, Patzak et al. (“ISCAD - Electric High-Performance Drive for Individual Mobility at Extra-Low Voltage”) discloses an induction rotor with regards to an electric machine.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 5 and 14, wherein the AC resistance is calculated using the Dowell approach.

Claims 6 and 15, wherein the step of optimizing the geometry of the first portion of the stator winding further comprises using the nonlinear conjugate gradient (NCG) method to find the optimized geometry with a lowest AC resistive loss.

Claim 24, wherein the first portion of the stator winding comprises a single layer per slot.

Claim 25, wherein the first portion of the stator winding comprises at least a first turn and second turn, wherein the second turn is thinner than the first turn.

Claim 26, wherein a layer thickness of the first portion of the stator winding is greater than a layer thickness of the second portion of the stator winding.

Claim 27, wherein a cross section of the second portion of the stator winding is greater than a cross section of the first portion of the stator winding.

Claim 28, wherein a layer thickness of the second portion of the stator winding is about half of a current penetration depth.

Claim 29, wherein a layer width of the first portion of the stator winding is less than a layer width of the second portion of the stator winding.

Claim 35, further comprising a motor structure and a non-magnetic support, wherein the non-magnetic support connects the motor structure to the magnetic core, and wherein the non-magnetic support is mounted to the magnetic core with an insulated coupler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
July 16, 2022